Citation Nr: 9905095	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety neurosis with depressive features. 

2. Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the spine with mild sciatic 
neuropathy.

3.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.

4.  Entitlement to basic eligibility for dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1960, December 1960 to December 1963, and July 1964 to 
September 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Portland, Oregon, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in September 1997, 
and was remanded at that time for additional development.  
The case has now been returned for further consideration.  

The Board notes that the issue of entitlement to basic 
eligibility for eyeglasses was among the issues on appeal in 
September 1997.  This issue has since been resolved favorably 
to the veteran, and is no longer included on appeal.  

The issue of entitlement to an increased rating for traumatic 
arthritis of the spine with mild sciatic neuropathy will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's anxiety neurosis with depressive features 
is productive of no more than definite social and industrial 
impairment under the regulations in effect prior to November 
7, 1996; and he has some intermittent depressive affect 
without overt anxiety, fair memory and adequate 
concentration, no evidence of a psychosis or hallucinations, 
and a score on the global assessment of functioning (GAF) 
scale of 70 to 75 due solely to his service connected 
disability.  

2.  The veteran's right ear hearing acuity was at level II in 
March 1992 and March 1998.

3.  The veteran's left ear hearing acuity was at level III in 
March 1992 and at level II in March 1998.

4.  The veteran does not have a service-connected compensable 
dental disability, a service-connected noncompensable dental 
disability adjudicated as resulting from combat wounds or 
other service trauma, prisoner-of-war status, a dental 
condition professionally determined to be aggravating a 
service-connected disability, service-connected disabilities 
rated as 100 percent disabling, participation in certain 
rehabilitation programs, or a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment in accordance with certain other VA programs


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for anxiety neurosis with depressive features have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (effective prior to November 7, 
1996);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1998).

2.  The criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Codes 6100, 6101 
(1998).  

3.  The criteria for basic eligibility for dental treatment 
have not been met.  U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 
17.161 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Anxiety Reaction

Entitlement to service connection for chronic anxiety 
reaction was established in a March 1966 rating decision.  A 
zero percent evaluation was assigned for this disability.  In 
a March 1975 rating decision, a temporary total evaluation 
was established from June 1974 to February 1975 due to 
hospitalization for this disability.  A 30 percent rating was 
then assigned for this disability, effective from February 
1975.  The 30 percent rating currently remains in effect.  

After the veteran submitted his claim for entitlement to an 
increased rating, the VA amended its regulations pertaining 
to the rating schedule for mental disorders, including 
generalized anxiety disorder.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (1997).  These regulations became 
effective on November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO considered both the old and new regulations in a June 
1998 supplemental statement of the case.  Therefore, the 
Board will review the veteran's claim under the regulations 
in effect both before and after November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, and there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran was demonstrably unable to obtain or retain 
employment due to generalized anxiety disorder, then a 100 
percent evaluation was warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment as a result of generalized 
anxiety disorder, a 70 percent evaluation was warranted.  
Generalized anxiety disorder which resulted in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment was evaluated as 50 percent disabling.  
Definite social and industrial impairment merited 
continuation of the current 30 percent evaluation.  
38 C.F.R. § 4.132, Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the regulations currently in effect, anxiety neurosis 
is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily,  with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).

The evidence for consideration includes the report of an 
October 1990 VA hospitalization for rheumatoid arthritis.  
During the hospitalization, the veteran's wife stated that he 
had experienced recent episodes of questionable 
hallucinations as well as loss of temper.  A psychiatric 
evaluation was obtained, but the initial reports showed no 
obvious cognitive deficit.  The diagnoses at discharge 
included personality disorder. 

The veteran was afforded a VA psychiatric examination in 
March 1998.  The claims folder was available for review, and 
was noted to have been studied for several hours.  The 
veteran's psychiatric history was discussed in great detail.  
The veteran complained of irritability, depression, anxiety, 
and poor memory.  

On mental status evaluation, the veteran was overtly 
cooperative, with a sarcastic tone.  His memory was fair, and 
his focus and concentration were adequate.  He was described 
as mildly to moderately paranoid considering the VA, and the 
examiner noted that he had also produced paranoid 
explanations or precipitants for two hospitalizations during 
service.  The veteran was not concrete or grossly 
circumstantial.  He did not have any general looseness or 
association, gross bizarreness, gross delusion, an 
inappropriate affect, or any other clear evidence of 
psychosis.  There was no suggestion of any form of 
hallucination.  The veteran's affect was primarily one of 
angry complaint about what he sees as the unjust actions of 
the VA.  He had some intermittent depressive affect, but no 
overt anxiety.  When recounting the deaths of friends during 
wartime service, he displayed undischarged grief and sadness.  
However, he did not show the general characteristics of full 
post-traumatic stress disorder (PTSD), such as 
hypervigilance, increased startle response, or gross 
interference with concentration.  

In the March 1988 examiner's discussion, he noted that the 
veteran rather easily met the criteria for borderline 
personality disorder.  These included frantic efforts to 
avoid abandonment, unstable personal relationships, 
impulsivity, a history of suicidal gestures, affective 
instability, inappropriate anger, and paranoid ideation.  The 
diagnosis of borderline personality disorder was described as 
a refinement of the history of multiple prior personality 
diagnoses instead of a new diagnostic entity.  This was felt 
to have been present at least from the period of the 
veteran's military service.  The previous diagnosis of 
general anxiety disorder was continued primarily due to the 
established nature of that diagnosis.  However, the condition 
was not particularly evident on examination, and was believed 
to play a relatively minor element in the veteran's behavior.  
He was also experiencing adjustment reactions to his physical 
conditions and age, which was not a great deal related to his 
anxiety neurosis.  Some of the veteran's behavioral 
dysfunctions were possibly enhanced by prednisone use.  The 
diagnoses included general anxiety disorder, but it was again 
noted that this had little to do with his current 
symptomatology.  The additional diagnoses included borderline 
personality disorder, and minimal cognitive dysfunction.  
There was no evidence of PTSD.  The veteran's score on the 
GAF scale was 55 to 60, but the examiner added that his score 
as purely related to his service-connected general anxiety 
disorder was 70-75.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased rating for anxiety neurosis is warranted.  The 
March 1998 VA examination was very comprehensive.  The 
examiner noted that the veteran's symptoms included problems 
with anger control and paranoid ideation.  However, the 
examiner was very careful to differentiate between the 
portion of the veteran's symptomatology attributable to his 
service-connected disability, and the portion due to other 
sources.  The examiner stressed that the anxiety neurosis did 
not have much to do with the veteran's current behavior.  The 
GAF score attributable to this disability was between 70 and 
75.  (GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-
70 rating indicates "mild symptoms or some difficulty in 
social, occupational, or school functioning."  A score of 71-
80 indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors, with no 
more than slight impairment in social, occupational, or 
school functioning.  Ibid.).  This symptomatology does not 
more nearly resemble either the considerable social and 
industrial impairment required for a 50 percent evaluation 
under the regulations in effect prior to November 7, 1996, or 
the symptomatology required for a 50 percent evaluation under 
the current regulations.  Therefore, an increased rating for 
anxiety neurosis with depressive features is not merited. 

Hearing Loss

The veteran contends that his bilateral hearing loss has 
become worse.  He notes that he has increased difficulty in 
understanding conversation. 

The record shows that entitlement to service connection for 
bilateral defective hearing was established in a March 1966 
rating decision.  A zero percent rating was assigned for this 
disability, which currently remains in effect.

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6101.

The Board is unable to find that an increased rating is 
warranted for the veteran's bilateral hearing loss.  Neither 
of the two audiological evaluations demonstrate the level of 
reduction in hearing acuity required for a compensable 
rating.  

VA treatment records dated October 1991 show that the veteran 
was seen with complaints of a nonfunctioning hearing aid.  
His test results were noted to be consistent with a sharply 
falling mild to moderate mid and high frequency sensorineural 
hearing loss of the right ear, and a moderate mid and high 
frequency sensorineural hearing loss of the left ear.  

The veteran was afforded a VA audiological examination in 
March 1992.  He reported the slow, insidious onset of hearing 
loss over the years.  He complained that he had virtually no 
hearing in his left ear, and poor hearing in his right ear.  
He would often miss words, and needed a headset to hear the 
television or radio.  He reported terrible discrimination 
problems if background noise was present.  The veteran also 
reported the presence of bilateral high-pitched tinnitus.  
Audiological testing showed pure tone thresholds in the right 
ear of 15, 65, 60, and 75 decibels for the frequencies of 
1000, 2000, 3000, and 4000 Hertz, respectively.  In the left 
ear, the thresholds were 50, 60, 60, and 60 Hertz at these 
same frequencies.  The average threshold for the right ear 
was 54 decibels, and for the left ear it was 58 decibels.  
Speech recognition ability was 90 percent for the right ear 
and 88 percent for the left ear.  These results equate to 
level II hearing for the right ear and level III hearing for 
the left ear, which yields a zero percent evaluation in 
accordance with the schedular rating criteria.  38 C.F.R. 
§§ 4.85, 4.87, Code 6100.  

The veteran testified in June 1997 that his hearing had 
become worse.  He stated that he would be unable to hear the 
questions if he was not wearing his hearing aids.  See 
Transcript. 

The veteran underwent an additional VA audiological 
examination in March 1998.  He complained of bilateral 
hearing loss, and stated his greatest difficulty was hearing 
female voices in background noise.  He reported bilateral 
periodic tinnitus, greater on the right than the left.  The 
veteran had pure tone thresholds for the right ear of 25, 7, 
65, and 65 at the same frequencies measured above.  For the 
left ear, the veteran had pure tone thresholds of 55, 70, 65, 
and 65.  The average pure tone threshold for the right ear 
was 56, and for the left ear was 64.  Speech recognition 
score was 86 percent for the right ear, and 92 percent for 
the left ear.  This equates to level II hearing for each ear, 
which results in a zero percent evaluation.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level II for each ear, and that, 
therefore, a compensable rating is not warranted. 

Dental Treatment

The veteran contends that he is basically eligible for dental 
treatment.  He believes that the medication for his service 
connected arthritis adversely affects his teeth, and that 
this should entitle him to dental treatment.  

The basic eligibility criteria governing outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Eligibility categories include veterans who have a 
service-connected compensable dental disability, a service- 
connected noncompensable dental disability adjudicated as 
resulting from combat wounds or other service trauma, 
prisoner- of-war status, a dental condition professionally 
determined to be aggravating a service-connected disability, 
veterans whose service-connected disabilities are rated as 
100 percent disabling, veterans who are participating in 
certain rehabilitation programs, or veterans who have a 
dental condition clinically determined to be complicating a 
medical condition currently under treatment in accordance 
with certain other VA programs.  38 C.F.R. § 17.161.  

Initially, the Board notes that the veteran is not service 
connected for any dental disability.  Service connection for 
a dental disability as secondary to the veteran's service 
connected traumatic arthritis was denied in a September 1997 
Board decision.  Furthermore, entitlement to service 
connection for dental trauma was denied in a June 1998 rating 
decision.  The veteran has not initiated an appeal of this 
decision.  38 C.F.R. § 20.201 (1998).  Therefore, there is no 
entitlement to dental treatment on the basis of a service 
connected dental disability.  Furthermore, the veteran has 
not contended, and there is no evidence to show prisoner- of-
war status, service-connected disabilities rated as 100 
percent disabling, participation in certain rehabilitation 
programs, or a dental condition clinically determined to be 
complicating a medical condition currently under treatment in 
accordance with certain other VA programs, so that there is 
no entitlement to dental treatment under these provisions.  

The veteran's primary contention in addition to entitlement 
to service connection for dental trauma has been that his 
dental disability is adversely affected by his service 
connected arthritis.  He appears to assert that this 
qualifies him for Class III dental treatment.  Class III 
dental treatment is authorized for those veterans having a 
dental condition professionally determined to be aggravating 
a disability from an associated service connected condition 
or disability, in which case they may be authorized dental 
treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  38 C.F.R. § 17.161(g).  

The evidence includes an October 1993 statement from a VA 
dentist.  The statement indicated that there was no 
relationship between the veteran's rheumatoid arthritis and 
dental disease.  Furthermore, the medication used by the 
veteran would not affect his dental status at the prescribed 
dosages.  

After a review of the evidence and the applicable laws and 
regulations, the Board finds that the veteran is not eligible 
for Class III dental treatment.  There is no evidence to show 
a relationship between the veteran's arthritis and his dental 
disease.  More importantly, there is no evidence that the 
veteran has a dental disability which is aggravating his 
arthritis.  The veteran has contended that his service 
connected arthritis adversely affects his dental disability.  
However, in order to be eligible for Class III dental 
treatment, the opposite situation needs to be established; 
the veteran's dental disability needs to adversely affect his 
service-connected arthritis.  There is no evidence to show 
that the dental disability affects the veteran's arthritis, 
and he has not contended that it does.  Therefore, as there 
is no basis for Class III or any other category of VA dental 
treatment, basic eligibility for dental treatment is not 
established.  


ORDER

Entitlement to an increased rating for anxiety neurosis with 
depressive features is denied.

Entitlement to an increased rating for bilateral defective 
hearing is denied. 

Entitlement to basic eligibility for dental treatment is 
denied.


REMAND

The veteran contends that the evaluation for his service 
connected traumatic arthritis of the spine with mild sciatic 
neuropathy is inadequate to reflect its current level of 
severity.  He believes that his disability has increased in 
severity since the 20 percent evaluation was initially 
assigned.  

The record shows that entitlement to service connection for 
chronic, traumatic arthritis of the spine with mild sciatic 
neuropathy, left, was established in a March 1966 rating 
decision.  A 20 percent evaluation was assigned for this 
disability, which currently remains in effect.  The veteran's 
disability receives a single evaluation under the rating code 
for traumatic arthritis. 

The September 1997 remand requested that the veteran be 
afforded an orthopedic examination in order to determine the 
current severity of his service connected back disability.  
The Board notes that the veteran's original grant of service 
connection included arthritis of the entire spine.  The March 
1966 rating decision did not limit the veteran's disability 
to the lumbar spine, and the rating decision cited findings 
pertaining to the cervical spine.  In accordance with the 
remand request, the veteran was afforded an orthopedic 
examination in January 1998.  While this examination report 
contains the range of motion of the veteran's lumbar spine, 
it does not contain the range of motion of his cervical 
spine.  Therefore, the Board believes that an additional 
orthopedic examination must be conducted prior to reaching a 
decision in this case.  

Similarly, the Board notes that the March 1966 grant of 
service connection also included mild sciatic neuropathy, 
left.  The January 1998 VA examination includes some 
neurological findings, but the veteran was not afforded a 
complete neurological examination.  The Board finds that a 
neurological examination would also be useful in the 
evaluation of this case.  

Finally, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  However, 
an exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (1998), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25 (1994), unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14 (1994).  Esteban, at 261.  The critical element cited 
was "that none of the symptomatology for any one of those 
three conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
The veteran is currently receiving a single 20 percent 
evaluation for his back disability.  The Board believes that 
in accordance with the regulations and holdings of the Court 
of Veterans Appeals cited above, the RO should fully consider 
whether or not the veteran is entitled to separate 
evaluations for his arthritis of the cervical spine, thoracic 
spine, and lumbar spine, as well as the neurological aspects 
of his service connected disability.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claim, and to afford him due process, the Board remands this 
case to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability since March 1993.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service connected back disability.  All 
indicated tests and studies should be 
conducted.  The range of motion of the 
veteran's cervical, lumbar, and if 
possible thoracic spine should be 
included for all movements.  The normal 
range of motion for these movements 
should also be provided.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disability.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  The 
claims folder must be made available to 
the examiner(s) for review before the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue on appeal.  The RO should fully 
consider whether or not the veteran is 
entitled to separate evaluations for each 
aspect of his service connected back 
disability, in accordance with the 
provisions of Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 16 -


